Park v 27 Wash. Sq. N. Owners LLC (2019 NY Slip Op 08361)





Park v 27 Wash. Sq. N. Owners LLC


2019 NY Slip Op 08361


Decided on November 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2019

Manzanet-Daniels, J.P., Tom, Kapnick, Gesmer, Singh, JJ.


10365 156500/17

[*1] Catherina Park, et al., Plaintiffs-Appellants,
v27 Washington Sq. North Owners LLC, Defendant-Respondent.


Sokolski & Zekaria, P.C., New York (Mark Davies of counsel), for appellants.
Rosenberg & Estis, P.C., New York (Deborah E. Riegel of counsel), for respondent.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered January 8, 2018, which granted defendant's motion to dismiss the action pursuant to CPLR 3211(a)(5), unanimously affirmed, with costs.
Contrary to plaintiffs' contention, the rent regulatory status of their apartment was litigated and decided in a prior proceeding (see Matter of Park v New York State Div. of Hous. & Community Renewal, 150 AD3d 105 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 19, 2019
DEPUTY CLERK